Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 9/9/2021, claims 1-17 and 19-21 are presented for examination. Claims 1, 8, and 15 are independent.
Amended claim(s): 1, 3, 4, 8, 9, 15, and 19.
New claim(s): 21.
Applicants’ arguments, see Applicant Arguments/Remarks filed 9/9/21, with respect to claim 15 rejected under prior art have been fully considered and are persuasive in view of amendments to the claims. The rejection is withdrawn.
Applicants’ arguments, see Applicant Arguments/Remarks filed 9/9/21, with respect to claims 1, 8 rejected under prior art have been fully considered and are unpersuasive. In view of Applicant’s disclosure, ¶36-¶37, provides an ambiguous definition of ‘ordinary communication path’ as providing ‘some degree of encryption and security’ but the ordinary communication path is ‘not security-rated nor is it otherwise considered to possess sufficient security to transmit sensitive 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the multiple instance of limitation "an ordinary communications path". It is not clear if the multiple references to ‘ordinary communications path’ is reference to the same or different entity, rendering the claim scope unclear. Note further the disclosure does not provide any criteria to determine with specificity the nature of ‘ordinary communications path’ as the disclosure defines ‘ordinary communications path’ is ‘not security-rated nor is it otherwise considered to possess 
The term "ordinary communications path" in claim claim 8 is a relative term which renders the claim indefinite.  The term "ordinary communications path" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure does not provide any criteria to determine with specificity the nature of ‘ordinary communications path’ as the disclosure defines ‘ordinary communications path’ is ‘not security-rated nor is it otherwise considered to possess sufficient security to transmit sensitive data’ while also giving examples of secure/encrypted communication connections as types of ‘ordinary communications path’. Dependent claims are rejected for incorporating by reference the deficiency of the parent claim.
Claim 9 incorporates by reference to claim 8 "an ordinary communications path". Claim 9 further recites "an ordinary communications path". It is not clear if the multiple references 
The term "ordinary communications path" in claim claim 15 is a relative term which renders the claim indefinite.  The term "ordinary communications path" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure does not provide any criteria to determine with specificity the nature of ‘ordinary communications path’ as the disclosure defines ‘ordinary communications path’ is ‘not security-rated nor is it otherwise considered to possess sufficient security to transmit sensitive data’ while also giving examples of secure/encrypted communication connections as types of ‘ordinary communications path’. Dependent claims are rejected for incorporating by reference the deficiency of the parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140337238 A1 (hereinafter ‘Leighton’).

As regards claim 1, Leighton (US 20140337238 A1) discloses: A computer-implemented method, comprising: under control of one or more processors: receiving at a secure communications server and via an ordinary communication path, a set of data associated with sensitive data, the sensitive data corresponding to a transaction initiated at a client workstation, the set of data including devalued data that was generated at the client workstation; (Leighton: ¶4, ¶14-¶19, i.e., receiving the sensitive payment information regarding a transaction from the user browser over SSL/TSL channel)

transmitting, to a tokenization server and via a secure communications path, a request for a token that represents the sensitive data, the request including the sensitive data; (Leighton: ¶14-¶20, i.e., the post includes the sensitive data, and the CDN extracts and generates a token associated with the sensitive and responds to the original servers request with the token wherein the communication is over encrypted channels) 
receiving, from the tokenization server and via at least an ordinary communications path, the token associated with the sensitive data; and (Leighton: ¶20, i.e., CDN sending the token to the server wherein the token is associated with the sensitive data)
transmitting, to a gateway server and via at least the ordinary communications path, the token. (Leighton: ¶20, i.e., CDN sending the token to the server wherein the token is associated with the sensitive data)

Claim 8 recites substantially the same features recited in claim 1 above and is rejected based on the aforementioned rationale discussed in the rejection.

claim 2, Leighton discloses the computer-implemented method of claim 1, wherein, the set of data is received from the gateway server via at least the ordinary communications path, and further comprising: determining that the set of data comprises of devalued data; and (Leighton: ¶20-¶21, i.e., the CDN front end server receiving the encrypted data i.e., the devalued data from the website)
transmitting the set of data via at least the ordinary communications path to a Point-to-Point Encryption (P2PF) server, the P2PF server to transform the devalued data to the sensitive data, and (Leighton: ¶20-¶21, i.e., the CDN receiving the token i.e., the devalued data from the website wherein the CDN server forwards the info to a card issuer system)
receiving, from the P2PF server and via the secure communications path, the sensitive data. (Leighton: ¶21, i.e., the card issuer decrypting and retrieving the sensitive data)

Claim 10 recites substantially the same features recited in claim 2 above and is rejected based on the aforementioned rationale discussed in the rejection.
 
As regards claim 3, Leighton discloses the computer-implemented method of claim 1, wherein the set of data is received via a host webpage invoked on the client workstation, 

As regards claim 4, Leighton discloses the computer-implemented method of claim 1, wherein the token is further transmitted via the gateway server via at least the ordinary communications path to an application server to initiate the transaction.  (Leighton: ¶20, i.e., CDN sending the token to the server wherein the token is associated with the sensitive data)

As regards claim 6, Leighton discloses the computer-implemented method of claim 1, wherein the transaction corresponds to a sales transaction, and the sensitive data corresponds to a Personal Account Number (PAN) associated with a user that initiated the transaction.  (Leighton: ¶13-¶14)

Claim 14 recites substantially the same features recited in claim 6 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 11, Leighton discloses the secure communications server of claim 10, wherein the set of data is 
 
As regards claim 12, Leighton discloses the secure communications server of claim 8, wherein the one or more modules are further executable by the one or more processors to: invoke a hosted webpage at the client workstation for receipt of sensitive data, and wherein, to receive the set of data associated with the transaction corresponds to receiving the sensitive data via the hosted webpage.  (Leighton: Fig. 1, ¶20-¶21)

As regards claim 13, Leighton discloses the secure communications server of claim 8, wherein to transmit the request for the token to the tokenization server occurs via a secure communications path, and wherein to receive the token from the tokenization server, occurs via at least an ordinary communications path. (Leighton: ¶18-¶21) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.